Electronically Filed
                                                       Supreme Court
                                                       SCWC-15-0000439
                                                       01-MAR-2017
                                                       12:58 PM
                          SCWC-15-0000439

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                         STATE OF HAWAI#I,
                  Petitioner/Plaintiff-Appellee,

                                  vs.

                         LAWRENCE L. BRUCE,
                  Respondent/Defendant-Appellant,

                                  and

                         JUSTIN MCKINLEY,
                  Respondent/Defendant-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-15-0000439; CR. NO. 14-1-0987)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Plaintiff-Appellee’s Application for Writ of
Certiorari filed on January 17, 2017, is hereby accepted and will
be scheduled for oral argument.
           DATED: Honolulu, Hawai#i, March 1, 2017.
                                   /s/ Mark E. Recktenwald

                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson